                                                                                U.S. OIStWcT       '
                       IN THE UNITED STATES DISTRICT COURT


                      FOR THE SOUTHERN DISTRICT OF GEORGIA                     2019 NOV I 8 AH 11: 02
                                     DUBLIN DIVISION


WILLIE SAM BIVINS.


              Plaintiff,

       V.                                                 CV 319-074


CERT. OFFICER SCOTT and CERT.
OFFICER KLEMONS,

              Defendants.



                                          ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES Plaintiffs request to proceed informa pauperis,(doc. no. 2), and DISMISSES this

action without prejudice. If Plaintiff wishes to proceed with the claims raised in this lawsuit,

he must initiate a new lawsuit, which would require submission of a new complaint. See

Dunree v. Palmer. 284 F.3d 1234^U21EX]Tth Cir. 2002).
       SO ORDERED this /Jy^day ofNovember,2019, at Augusta, Georgia.


                                            UNITED STATES DISTRICT JUDG
